Citation Nr: 0308594	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  96-45 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from March 1972 to March 1976.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (the RO) in Waco, which 
denied the veteran's claim of entitlement to service 
connection for sleep apnea.  The veteran filed a timely 
notice of disagreement and the RO subsequently provided a 
statement of the case (SOC).  In September 1996 the veteran 
perfected his appeal, and the issue was later certified to 
the Board.  


FINDING OF FACT

The competent evidence of record preponderates against a 
finding that the veteran's current sleep apnea is the result 
of any incident or event of active military service.  


CONCLUSION OF LAW

The veteran has no current sleep disorder, including sleep 
apnea, that was either incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.1(k),3.303, 3.306 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records are silent for any complaint, 
treatment, or diagnosis of any sleep disorder, including 
sleep apnea, during active duty.  It was not until April 1992 
that Dr. J.M. Stocks diagnosed the veteran with obstructive 
sleep apnea.  

In March 1994, the veteran was restricted from participation 
in his Reserve unit's duty, pending a medical evaluation for 
sleep apnea.  

Dr. Stocks submitted treatment report on the veteran's 
behalf, which indicated that the veteran had been 
successfully treated for two years nocturnally, with an 
electrical blower device that relieved the problems of apnea 
during sleep, loud snoring, and residual daytime sleepiness.  
He noted that the veteran had no significant limitations due 
to his apnea or his therapy.  According to Dr. Stocks the 
veteran could withdraw from his "medical device for short 
periods of time, such as several nights in a row."  However, 
it was also noted that during such withdrawal the veteran's 
sleep would be "less than ideal."  

A Physical Profile Serial Report dated in June 1994 indicates 
that the veteran could only participate in home duty station 
training due to his sleep apnea.  In January 1995, the 
veteran continued to be "restricted from further reserve 
participation for pay or points."  Orders were issued in May 
1995 that relieved the veteran from his assignment and placed 
him on the U.S. Air Force Reserve Retired List, effective 
from May 1, 1995.  It was noted that said transfer precluded 
further promotion.  

II.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether a remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOCs provided by the RO in 
August 1996, March and April 1997, and August 2002, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  More 
specifically, the veteran has been advised that the RO would 
obtain VA treatment records and any adequately described 
private treatment records on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in active 
military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.1(k), 3.303(a).  Under 38 C.F.R. § 3.303(b), 
service connection may be awarded for a "chronic" 
disability when: (1) a chronic disease manifests itself and 
is identified as such in service (or within a presumptive 
period under 38 C.F.R. § 3.307) and the veteran has the same 
condition at present; or (2) a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In the present case, service medical records are silent for 
any complaint, treatment, or diagnosis of any sleep disorder, 
including apnea, during active duty.  38 C.F.R. § 3.303(a).  
The competent evidence of record does not indicate that the 
veteran was diagnosed with sleep apnea until April 1992, 
approximately 16 years after termination of his active duty 
period.  

Although service connection may be granted for chronic 
disabilities, there is no evidence that the veteran's 
symptoms of loud snoring and daytime sleepiness have been 
present continually since active duty.  38 C.F.R. § 3.303(b).  

In short, the competent evidence of record does not indicate 
that the veteran's sleep apnea was incurred during active 
service.  

Alternatively, the Board notes that service connection may 
also be granted for any condition that was aggravated by 
active service.  38 C.F.R. § 3.306.  A veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2002).  

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2002); see Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306 (2002).  Temporary 
or intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In the present case the veteran does not appear to contend, 
and the competent evidence of record does not indicate that 
he had a sleep disorder, including apnea, at his entrance 
into active military service.  

Therefore, and for the reasons discussed above the Board 
finds that the veteran's current sleep apnea was neither 
incurred in nor aggravated by active service.  

In conclusion, the Board recognizes that the veteran appears 
to be most concerned with being deemed unfit for military 
service "at a time when [he] had been reassigned and 
approved for promotion to E-8."  As a result, he contends 
that he "suffer[ed] a loss in retirement pay and benefits."  
See VA Form 9, Appeal to Board of Veterans' Appeals.  Such 
concerns, however, are outside the jurisdiction of VA and 
this Board.  Determinations of fitness for military service 
and entitlement to retirement pay rest with the service 
department, and its findings with regard to such issues are 
binding upon VA.  See Duro v. Derwinski, 2 Vet. App. 530 
(1992); see also Soria v. Brown, 118 F.3d 747 (Fed. Cir. 
1997).  The proper course for the applicant who believes 
there is a reason to dispute the report of the service 
department, or the contents of military records, is to pursue 
such disagreement with the service department.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).

Inasmuch as the veteran's sleep apnea was neither incurred in 
active service nor aggravated thereby, he is not entitled to 
service connection for such under the laws and regulations 
administered by the Secretary of Veterans Affairs.  38 C.F.R. 
§§ 3.1(k), 3.303, 3.306.  




ORDER

Service connection for sleep apnea is denied.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

